911 F.2d 726Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Roger ZACZEK, Petitioner.
No. 90-8022.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 19, 1990.

On Petition for Writ of Mandamus.
Roger Zaczek, appellant pro se.
PETITION DENIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Roger Zaczek, a Virginia prisoner, brought this petition for writ of mandamus seeking an order directing the district court to compel discovery pursuant to Fed.R.Civ.P. 26 in his 42 U.S.C. Sec. 1983 action.  Mandamus relief is only appropriate when there are no other means by which the petitioner could obtain the requested relief.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Because Zaczek could challenge the district court's order denying his motion to compel discovery on appeal after final judgment, mandamus relief is not appropriate.  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.